     Case: 1:20-cv-02787 Document #: 31 Filed: 02/09/21 Page 1 of 17 PageID #:727



                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

Alberto Zavala (R53809),                       )
                                               )
                       Petitioner,             )
                                               )              Case No. 20 C 2787
               v.                              )
                                               )              Hon. Rebecca R. Pallmeyer
                                               )
David Gomez, Warden,                           )
Stateville Correctional Center,                )
                                               )
                       Respondent.             )

                            MEMORANDUM OPINION AND ORDER

       Petitioner Alberto Zavala, a prisoner at the Stateville Correctional Center, brings this pro

se habeas corpus action pursuant to 28 U.S.C. § 2254 challenging his 2006 murder and home

invasion convictions from the Circuit Court of Cook County. The petition alleges: (1) ineffective

assistance of trial counsel during pretrial plea negotiations; and, (2) ineffective assistance of

postconviction counsel along with a related challenge to the postconviction process. Petitioner

also asks the court to appoint counsel and allow him to pursue discovery. For the reasons

explained here, the motions for attorney representation and for discovery are denied. The court

denies the § 2254 petition on its merits, and declines to issue a certificate of appealability.

I.      Background

        A.     Lack of State Trial Court Record and Transcript

        In support of his answer to the petition, Respondent has submitted the state court

appellate briefs and decisions, but has not provided the court with the state trial court record or

transcripts. (Dkt. 21.) In an August 31, 2020 filing, Respondent explained these materials are

“currently unavailable due to procedures put in place during the COVID-19 pandemic,” but will be

submitted once they are accessible. (Dkt. 21, pg. 1, n.1.) As set forth in the rules, a respondent

is expected to submit the “parts of the transcripts that the Respondent considers relevant” in

support of the answer. Rule 5(c), Rules Governing Section 2254 Cases in the United States
    Case: 1:20-cv-02787 Document #: 31 Filed: 02/09/21 Page 2 of 17 PageID #:728



District Courts.   When a transcript is unavailable, the respondent may submit a narrative

summary of the evidence, and the court may order the respondent to submit any supplemental

transcripts deemed necessary. As the Court of Appeals has observed, however, “[w]hile the

review of a state court transcript is occasionally necessary in habeas cases, it is certainly not

required and is, in fact, quite rare . . . . [T]he decision of whether transcripts are necessary is left

to the sound discretion of the district court.” Simental v. Matrisciano, 363 F.3d 607, 612 (7th Cir.

2004). In this case, the court concludes the materials submitted by Respondent are sufficient to

allow for resolution of the petition. Respondent did not submit a separate narrative summary,

but did submit the state appellate court opinions, which have a presumption of correctness, 28

U.S.C § 2254(e)(1); Tharpe v. Sellers, 138 S. Ct. 545, 546 (2018); Hartsfield v. Dorethy, 949 F.3d

307, 309 n.1 (7th Cir. 2020) (citations omitted), and provide the necessary narrative summary of

the relevant evidence.

        Petitioner, who has the burden of rebutting through clear and convincing evidence the

presumption afforded to the factual findings in the state court opinions, does not dispute the

factual information set forth in the state court decisions. His disagreement is with the state court’s

legal conclusions. Although it is good practice for the full state court record to be before the court

when it reviews the habeas corpus petition, Thompson v. Battaglia, 458 F.3d 614, 617 (7th Cir.

2006), the court is within its discretion to rely upon the state appellate court opinions and will do

so in this case. Simental, 363 F.3d at 612.

        B.      Facts of Petitioner’s Convictions

        Petitioner’s murder and home invasion convictions arose out of an $18,000 debt owed to

him by Charles Conrick. People v. Zavala, No. 2018 IL App (1st) 160720-U, 2018 WL 4760370,

at *1 (Ill. App. Ct. Sept. 28, 2018). Petitioner asked Conrick to identify someone who could be

robbed in order to reduce the debt. Id. Conrick named the murder victim, Phillip McGovern,


                                                   2
    Case: 1:20-cv-02787 Document #: 31 Filed: 02/09/21 Page 3 of 17 PageID #:729



and told Petitioner there were cash and drugs in McGovern’s home. Id. Petitioner contacted

Robert Orosco, who assembled a three-man team to carry out the robbery. Id.

       On October 2, 2001, Petitioner and Orosco drove past McGovern’s home to confirm he

was there. Id. They then drove past the home, down the street to where the robbers were

waiting in another car, signaled those robbers to proceed, and then left the scene. Id. One of

the robbers knocked on the victim’s front door posing as a pizza delivery man. People v. Zavala,

No. 1-07-0287 (Ill. App. Ct. May 22, 2008) (Dkt. 21-5, pg. 12.) The group forced their way into

the home where a gun fight ensued between McGovern’s fiancé and the offenders.                   Id.

McGovern was killed during the gun battle. Zavala, No. 2018 IL App (1st) 160720-U, 2018 WL

4760370, at *1.

       The police arrested one of the assailants after his fingerprints were found on the pizza

delivery bag left at the crime scene. (Dkt. 21-5, pg. 12.) That offender gave a police statement

that identified others involved. Id. The victim’s fiancé identified the arrested man in a police

lineup. Id. Petitioner was arrested and gave a statement to the police in which he admitted to

organizing the home invasion. Id. Although he did not see any guns during the evening of the

home invasion, and guns were not discussed with the robbers during planning, Petitioner admitted

in his police statement that he understood that the robbers would carry guns in order to force their

way into the home. Id. at 12-13.

       Ultimately, two of the robbers pleaded guilty; the third proceeded to trial and was

convicted. Zavala, No. 2018 IL App (1st) 160720-U, 2018 WL 4760370, at *1. Conrick, who

owed the debt to Petitioner, and Orosco, who recruited the robbery team, were found not guilty.

Id. Petitioner was found guilty at trial of murder and home invasion based on his accountability

for the conduct of the robbers. (Dkt. 21-5, pg. 13.) He received a 20-year sentence with a 15-

year enhancement for the use of a firearm during the crime for a total of 35 years on the murder

conviction.   Zavala, No. 2018 IL App (1st) 160720-U, 2018 WL 4760370, at *1.              He was
                                                 3
    Case: 1:20-cv-02787 Document #: 31 Filed: 02/09/21 Page 4 of 17 PageID #:730



sentenced to six years for the home invasion, with a 15-year enhancement for the use of a firearm

resulting in a 21-year sentence. The 35-year murder sentence and the 21-year sentence for

home invasion were ordered to run consecutively for a total sentence of 56 years. Id. The

convictions and sentence were affirmed on direct appeal. People v. Zavala, No. 1-07-0287 (Ill.

App. Ct. May 22, 2008); People v. Zavala, 897 N.E.2d 262 (Ill. Sept. 28, 2008) (Table) (denial of

petition for leave to appeal).

       C.      Petitioner’s Postconviction Proceedings

       Through private counsel retained after his appeal, Petitioner sought post-conviction relief,

arguing that trial counsel provided ineffective assistance during pretrial plea negotiations. The

state trial court held an evidentiary hearing, at which Petitioner, his brother and father, and his

two trial attorneys testified. Zavala, No. 2018 IL App (1st) 160720-U, 2018 WL 4760370, at *2-

4. One of the assistant state’s attorneys (ASA) who prosecuted the case also testified, and

testimony from a second ASA was entered via stipulation. Id. at *3.

       Petitioner testified that his trial attorney informed him sometime in April or May 2004 that

the prosecution was offering him a 10-year sentence in exchange for his pleading guilty to home

invasion and testifying against codefendant Orosco.       Id. at *2, *8. According to Petitioner,

defense counsel assured him that because he was a first-time offender, he faced no more than

20 years in prison. Id. at *2. His defense attorney allegedly said nothing about sentencing

enhancements or consecutive sentences. Id. After consulting his family, Petitioner told his

attorney he wanted to reject the 10-year sentence offer. Id. Petitioner claims that his attorney

reiterated that he faced a possible 20-year sentence if convicted. Id.

       According to Petitioner, in June or July 2005, his attorney informed him of a new plea offer.

Id. This time, he testified, the state offered him a 20-year sentence in exchange for a guilty plea

without a cooperation requirement. Id. Petitioner says his attorney again told him the most he


                                                4
    Case: 1:20-cv-02787 Document #: 31 Filed: 02/09/21 Page 5 of 17 PageID #:731



faced if he went to trial and lost was 20 years, and again made no mention of consecutive or

enhanced sentences. Id. Petitioner rejected the offer, telling his attorney it made no sense. Id.

        Petitioner’s father and brother testified at the evidentiary hearing in support of Petitioner’s

version of events. Id. at *3. The father testified that Petitioner’s attorney spoke to the father

directly to tell him about the 10 and 20-year sentence plea agreement offers, and said nothing

about any possible sentencing enhancements or consecutive sentences. Id. The brother, who

was present at the conversation between the lawyer and father and acted as a translator, also

testified that the lawyer did not mention the possibility of enhancement or consecutive sentences.

Id. The brother stated that he spoke to Petitioner over the telephone on numerous occasions

about the plea offers, and that an enhanced or consecutive sentence was never mentioned in

their conversations. Id.

        Petitioner’s trial attorney’s testimony at the evidentiary hearing conflicted with Petitioner’s

and his family’s version of events. The attorney said that the two plea proposals were not formal

offers from the prosecution.     Id. at *3.   He related that he explained to Petitioner that any

potential plea agreement would need approval within the prosecution’s office. Id. Petitioner

submitted a complaint about his lawyer’s performance to the Illinois Attorney Registration and

Disciplinary Commission and to the Chicago Bar Association; the attorney wrote a letter in

response to those complaints and acknowledged, in his testimony at the hearing, that the letter

said he had “secured” a plea offer, but he insisted that did not mean he had obtained a formal

offer. Id. at *4.

        With respect to the potential sentence, trial counsel insisted he had conveyed accurate

information to Petitioner: he stated he told Petitioner he faced a sentencing range of 20 to 60

years on a murder conviction, and six to 30 years on the home invasion. Id. He claimed he told

Petitioner that he faced the possibility of consecutive sentences, and also discussed the possible


                                                  5
    Case: 1:20-cv-02787 Document #: 31 Filed: 02/09/21 Page 6 of 17 PageID #:732



15-year sentencing enhancements for each charge.             Id.   He asserted he explained these

possible sentences to Petitioner on numerous occasions prior to trial. Id.

       The defense attorney denied telling Petitioner or his family that he would receive a 20-

year sentence as a first-time offender. Id. Instead, he testified that he told Petitioner and his

family that he intended to argue for a 20-year sentence. Id. He explained the law was unsettled

as to whether consecutive sentencing or sentencing enhancements should apply in Petitioner’s

case as he was facing conviction under an accountability theory. Id. Counsel explained that his

strategy at sentencing was to argue that the sentencing enhancements and consecutive

sentencing should not be applied.        Id.   Defense counsel, in fact, made this argument at

sentencing, but it was rejected. Id. at *1.

       Regarding the question of whether there was a formal offer in Petitioner’s case, Petitioner

conceded on cross examination at the hearing that plea offers were not discussed in open court

prior to trial, and that prior to filing his state court postconviction petition, he had never made any

claims concerning plea offers.       Id. at *2.     As his defense attorney pointed out at the

postconviction hearing, there was no Rule 402(d)(1) conference—that is, a pretrial conference in

which the trial judge engages with counsel in plea negotiations, Ill. S. Ct. R. 402(d)(2); People v.

Meza, 376 Ill. App. 3d 787, 788-90, 877 N.E.2d 1189, 1190-91, 315 Ill. Dec. 860, 861-62 (3d Dist.

2007)—in Petitioner’s case. Zavala, No. 2018 IL App (1st) 160720-U, 2018 WL 4760370, at *3.

Although the court conducted such a conference for Petitioner’s codefendants, there was no such

conference for Petitioner. Id. at *4.

       The ASAs gave testimony consistent with that of Petitioner’s main defense attorney; they

testified that there was no formal plea offer in the case. Id. at *2. Petitioner’s second trial

attorney so testified, as well, though he conceded that he was not responsible for plea

negotiations. Id. at *3. One of the ASAs noted that the prosecution office’s policy required a


                                                  6
    Case: 1:20-cv-02787 Document #: 31 Filed: 02/09/21 Page 7 of 17 PageID #:733



formal plea agreement offer to be in writing, and that any agreement would have to be approved

by a supervisor. Id. Both a written offer and supervisor approval were lacking in this case. Id.

       Testimony at the postconviction hearing suggests the reason that preliminary plea

negotiations did not progress to a formal plea offer: Petitioner repeatedly stated he did not want

to plead guilty. Id. at *8. Defense counsel explained at the hearing that Petitioner rejected the

10-year plea offer because it would have required him to testify against Orosco, who is a relative

of Petitioner’s. He further testified that Petitioner told him he would never testify against Orosco.

Id. Then, when there was a discussion of a 20-year sentence that did not carry a cooperation

requirement, Petitioner told his attorney that he would not plead guilty under any circumstances.

Id. Petitioner’s lack of interest in entering a guilty plea was the reason there was no Rule 402

conference, according to defense counsel. Id. The second chair defense attorney confirmed

that testimony: Petitioner refused to testify against a codefendant, and stated an adamant desire

to proceed to trial regardless of any plea offer.      Id.   Petitioner himself conceded on cross

examination that he never suggested he wanted to enter a blind plea; that he wanted to proceed

to trial; and that defense counsel moved to suppress his statements to the police because

Petitioner wanted to fight the charges. Id.

       At the close of the evidentiary hearing, the trial court denied the petition. The court

determined that no formal plea offers were made in the case, that Petitioner was reasonably

advised of the sentencing consequences, and that Petitioner was adamant about not wanting to

plead guilty.   Id. at *4.   The state appellate court affirmed the denial of the postconviction

petition, concluding that Petitioner could not demonstrate prejudice under Strickland v.

Washington, 466 U.S. 668 (1984), as applied in a plea bargain setting. Zavala, No. 2018 IL App

(1st) 160720-U, 2018 WL 4760370, at *8 (“Here the evidence establishes that [] defendant clearly

and expressly, on many occasions, indicated a desire for trial.”) (internal quotation marks and

citations omitted). The Supreme Court of Illinois denied Petitioner’s petition for leave to appeal,
                                                 7
      Case: 1:20-cv-02787 Document #: 31 Filed: 02/09/21 Page 8 of 17 PageID #:734



completing his postconviction proceedings. People v. Zavala, 124 N.E.3d 465 (Ill. May 22, 2019)

(Table). HIs petition for relief is now before this court.

II.     Analysis

        A.     Claim One: Trial Counsel’s Performance during Plea Negotiations

        Petitioner alleges that his trial attorney was ineffective during plea negotiations because

he gave erroneous advice about the possible sentence Petitioner faced if convicted at trial. This

court reviews the state appellate court opinion on postconviction review because that was the last

state court to resolve the ineffective assistance claim on the merits. Harris v. Thompson, 698

F.3d 609, 623 (7th Cir. 2012) (citing Green v. Fisher, 565 U.S. 34, 40 (2011); Garth v. Davis, 470

F.3d 702, 710 (7th Cir. 2006)).

        An ineffective assistance of counsel argument is governed by Strickland v. Washington,

466 U.S. 668 (1984); see Missouri v. Frye, 566 U.S. 124, 140 (2012) (citing Hill v. Lockhart, 474

U.S. 52, 57 (1985) (“Hill establishes that claims of ineffective assistance of counsel in the plea

bargaining context are governed by the two-part test set forth in Strickland.”)). To demonstrate

ineffective assistance of counsel, Petitioner must show both deficient performance and prejudice.

Premo v. Moore, 562 U.S. 115, 121 (2011) (citing Knowles v. Mirzayance, 556 U.S. 111, 122

(2009)). The court is free to consider these issues in either order. Strickland, 466 U.S. at 697.

When the issue of prejudice is straightforward, the court has discretion to address it before

addressing counsel’s performance. Id. If the Petitioner cannot show prejudice under Strickland,

the court can resolve the case exclusively on that ground. Id.

        In this case, the state appellate court addressed only the issue of prejudice. Zavala, No.

2018 IL App (1st) 160720-U, 2018 WL 4760370, at *8. The Antiterrorism and Effective Death

Penalty Act of 1996 (AEDPA) establishes a standard of review for issues that a state court

adjudicated on the merits. Harris, 698 F.3d at 623. Thus, the court applies the deferential

AEDPA standard to the issue of prejudice, but applies the pre-AEDPA standard to the issue of
                                                  8
   Case: 1:20-cv-02787 Document #: 31 Filed: 02/09/21 Page 9 of 17 PageID #:735



trial counsel’s performance, which the state court did not reach. Myers v. Neal, 975 F.3d 611,

620-21 (2020) (citing Wiggins v. Smith, 539 U.S. 510, 534 (2003)).

               1.     Prejudice

       As noted, the state appellate court addressed the issue of prejudice on postconviction

review. Zavala, No. 2018 IL App (1st) 160720-U, 2018 WL 4760370, at *4-8. Because that

court was the last state court to address the issue on the merits, the court reviews its

determination under the deferential standard of review established by AEDPA.          Under that

standard, the court may not grant habeas relief unless the state court’s decision on the merits

was contrary to, or involved an unreasonable application of, clearly established federal law, as

determined by the Supreme Court of the United States, or the state court’s decision was based

on an unreasonable determination of facts. 28 U.S.C. § 2254(d). “The AEDPA’s standard is

intentionally ‘difficult for Petitioner to meet.’” Woods v. Donald, 135 S. Ct. 1372, 1376 (2015)

(per curiam) (quoting White v. Woodall, 572 U.S. 415, 419 (2014); Metrish v. Lancaster, 569 U.S.

351, 358 (2013)). This “‘highly deferential standard [] demands that state-court decisions be

given the benefit of the doubt.’”    Cullen v. Pinholster, 563 U.S. 170, 181 (2011) (quoting

Woodford v. Visciotti, 537 U.S. 19, 24 (2002)). The court’s review of a Strickland claim is also

deferential. Knowles, 556 U.S. at 123. The result is a “doubly deferential judicial review”: the

court layers deference under AEDPA upon deference under Strickland. Id.

       Missouri v. Frye, 566 U.S. 134 (2012), and Lafler v. Cooper, 566 U.S. 156 (2012), provide

the clearly established federal law for Strickland prejudice when a plea offer is not accepted due

to counsel’s alleged deficient performance. Lee v. United States, 137 S. Ct. 1958, 1965 n.1

(2017). Petitioner must demonstrate a reasonable probability that “the outcome of the plea

process would have been different with competent advice.” Lafler, 566 U.S. at 163 (citing Frye,

566 U.S. at 148).    He “must show that but for the ineffective advice of counsel there is a

reasonable probability that the plea offer would have been presented to the court (i.e., that the
                                                9
   Case: 1:20-cv-02787 Document #: 31 Filed: 02/09/21 Page 10 of 17 PageID #:736



defendant would have accepted the plea and the prosecution would not have withdrawn it in light

of intervening circumstances), that the court would have accepted its terms, and that the

conviction or sentence, or both, under the offer’s terms would have been less severe than under

the judgment and sentence that in fact were imposed.” Lafler, 566 U.S. at 164.

       The state court concluded that Petitioner did not meet that burden, and its decision is

neither contrary to, nor an unreasonable application of, clearly established federal law. To the

contrary, the state court properly identified Strickland, Frye, and Lafler, and applied the relevant

standards from those cases. Zavala, No. 2018 IL App (1st) 160720-U, 2018 WL 4760370, at *5.

The state court noted that “defendant was adamant about not wanting to plead guilty.” Id. at *4.

He did not want to testify against Orosco, and did not want to plead guilty under any circumstance

because he believed he was not guilty of the crime. Id. at *8. It appears the parties never

progressed in negotiating a possible plea because Petitioner repeatedly rejected the prosecutor’s

initial forays on the subject. As a result, there was no Rule 402 conference, nor was there any

formal written plea offer approved by supervisors in the prosecutor’s office, as required.

       In sum, the state court found that “the evidence established that [Petitioner] clearly and

expressly, on many occasions, indicated a desire for trial.” Id. at *8 (internal quotation marks

and citations omitted). Factual findings by the state court have a presumption of correctness, 28

U.S.C § 2254(e)(1), and Petitioner has not successfully rebutted the presumption. The state

court determined that there was no plea agreement in this case because of Petitioner’s own

decision to proceed to trial under any circumstance. Zavala, No. 2018 IL App (1st) 160720-U,

2018 WL 4760370, at *8. The state court’s determination that Petitioner could not demonstrate

prejudice under Strickland was not an unreasonable application of clearly established federal law.

               2.      Counsel’s Performance

       Because he has not met the burden to establish prejudice, the court need not address

Petitioner’s claim that his counsel’s performance was deficient. It bears noting, however, that
                                                10
   Case: 1:20-cv-02787 Document #: 31 Filed: 02/09/21 Page 11 of 17 PageID #:737



analysis of this issue is somewhat more complicated.              Petitioner contends trial counsel

erroneously advised him during the plea negotiation process that he faced no more than 20 years

in custody if convicted at trial because he was a first-time offender. Defense counsel disputed

this; he testified that he did inform Petitioner of the proper sentencing ranges and that sentencing

enhancements and consecutive sentences could apply in his case.                He explained that he

intended to argue for a 20-year sentence (and indeed did so, albeit unsuccessfully), but never

promised Petitioner that he faced no more than 20 years.

       The state trial court, in its capacity as the finder of fact, concluded that the defense attorney

properly advised Petitioner of the relevant sentencing law.         Zavala, No. 2018 IL App (1st)

160720-U, 2018 WL 4760370, at *4. The state appellate court declined to address counsel’s

performance, Zavala, No. 2018 IL App (1st) 160720-U, 2018 WL 4760370, at *8, as permitted

under Strickland. See Strickland, 466 U.S. at 697. As a result, any review of the state court’s

finding on this issue would be governed by the more searching pre-AEDPA standard. Myers,

975 F.3d at 620-21 (citing Wiggins, 539 U.S. at 534). Even so, the court’s review of counsel’s

performance is “highly deferential.” Strickland, 466 U.S. at 689. In this review, the court is

cautioned to “eliminate the distorting effects of hindsight, to reconstruct the circumstances of

counsel's challenged conduct, and to evaluate the conduct from counsel's perspective at the

time.” Id.

       The evaluation of counsel’s performance involves consideration of two questions: (1) what

did counsel tell Petitioner regarding state sentencing law prior to trial; and, (2) was counsel’s

explanation correct? Recognizing that it is not “always [] easy to separate questions of ‘fact’ from

‘mixed questions of law and fact’ for § 2254(d) purposes” under the pre-AEDPA standard,

Wainwright v. Witt, 469 U.S. 412, 429 (1985), the court concludes that the question of what

defense counsel told Petitioner prior to trial regarding his possible sentences if convicted is a

factual question that receives deference under § 2254(d). See Thompson v. Keohane, 516 U.S.
                                                  11
   Case: 1:20-cv-02787 Document #: 31 Filed: 02/09/21 Page 12 of 17 PageID #:738



99, 111 (1995). The question of whether defense counsel had an accurate understanding of

state law when advising Petitioner is a mixed question of law and fact, not controlled by §

2254(d)’s deferential standard and instead reviewed de novo. Thompson, 516 U.S. at 111-12.

       The court’s review of state court factual findings is governed by the standard enumerated

in Townsend v. Sain, 372 U.S. 293 (1963), and codified at 28 U.S.C. § 2254(d), until the passage

of the AEDPA in 1996. 1 Jefferson, 560 U.S. at 289-91. Under this standard, the federal court

accepts the factual findings by the state court following a full and fair evidentiary hearing unless

one of the eight statutory exceptions in pre-AEDPA 28 U.S.C. § 2254(d) applies. Id. at 290.

This standard requires the federal court to afford a “high measure of deference to the fact findings

made by the state courts.” Sumner v. Mata, 455 U.S. 591, 598 (1982). “28 U.S.C. § 2254(d)

gives federal habeas courts no license to redetermine credibility of witnesses whose demeanor

has been observed by the state trial court, but not by them.” Marshall v. Lonberger, 459 U.S.

422, 434 (1983).

       In this case, the state court was presented with a swearing contest: Petitioner and his

father and brother claimed that the defense counsel told them that Petitioner faced no more than

20 years of imprisonment, while defense counsel testified he told Petitioner he faced a sentencing

range of 20 to 60 years on the murder, six to 30 years on the home invasion, and that consecutive

sentences and sentencing enhancements could apply in his case. The state trial court, in its

capacity as the finder of fact at the evidentiary hearing, chose to believe defense counsel over




1        That language confirmed that state court findings are presumed correct unless the merits
of the factual dispute were not resolved; the fact-finding procedure was not adequate; the material
facts were not developed; the state court lacked jurisdiction; or the petitioner was denied counsel,
did not receive a fair hearing, or was otherwise denied due process. Jefferson v. Upton, 560
U.S. 284, 290-91 (2010) (per curiam) (citing 28 U.S.C. § 2254(d)). The statute also permitted
the federal court to reject factual findings if the court concluded, after review of the record as a
whole, that the findings were not “fairly supported by the record.” Jefferson, 560 U.S. at 291
(quoting 28 U.S.C. § 2254(d)).
                                                12
   Case: 1:20-cv-02787 Document #: 31 Filed: 02/09/21 Page 13 of 17 PageID #:739



Petitioner and his family. The state appellate court, in turn, deferred to that factual finding. This

court has no authority to reject a factual finding predicated upon a state judge’s determination

crediting one witness over another. Marshall, 459 U.S. at 434.

       Petitioner makes much of the fact that defense counsel argued for a 20-year sentence at

the sentencing hearing; but the sentence that a lawyer zealously advocates for on the client’s

behalf is often much different than the advice tendered to the client in confidential

communications. Indeed, American Bar Association standards, which inform the question of

competent representation under Strickland, 466 U.S. at 688, require this type of zealous

advocacy.    ABA Criminal Justice Standards Defense Function 4-1.2(b) (2017).             The state

court’s factual finding that defense counsel properly advised Petitioner of the possible sentences

during plea negotiations is not inconsistent with the fact that defense counsel argued for a lesser

sentence than Petitioner ultimately received. Indeed, if counsel genuinely believed Petitioner

was likely to receive a sentence no longer than 20 years, one would have expected him to argue

for a sentence well short of that purported maximum.

       It is worth noting here that a portion of defense counsel’s testimony at the evidentiary

hearing appears to be mistaken. Counsel testified that prior to trial, the law was unsettled at the

time as to whether Petitioner, who was being prosecuted under an accountability theory, qualified

for either sentencing enhancements or consecutive sentences. Zavala, No. 2018 IL App (1st)

160720-U, 2018 WL 4760370, at *3-4. Defense counsel’s evidentiary hearing testimony was

correct about the state of the law as to sentencing enhancements, but incorrect as to consecutive

sentences.   The appellate court overruled Petitioner’s objection to sentence enhancements,

citing cases decided after his 2006 conviction and sentencing. (Dkt. 21-5, pg. 15-16 (citing

People v. Rodriguez, 372 Ill. App. 3d 797, 866 N.E.2d 1228, 310 Ill. Dec. 626 (1st Dist. 2007);

People v. Macias, 371 Ill. App. 3d 632, 863 N.E.2d 776, 309 Ill. Dec. 144 (1st Dist. 2007))). The

Supreme Court of Illinois subsequently resolved the issue, affirming the holding of Rodriguez that
                                                 13
   Case: 1:20-cv-02787 Document #: 31 Filed: 02/09/21 Page 14 of 17 PageID #:740



the enhancement applied. People v. Rodriguez, 229 Ill. 2d 285, 891 N.E.2d 854, 322 Ill. Dec.

563 (2008). Petitioner’s trial counsel could not have anticipated the subsequent Supreme Court

of Illinois and Appellate Court of Illinois decisions, and his failure to do so does not mean his

performance was inadequate. Ramirez v. Tegels, 963 F.3d 604, 614 (7th Cir. 2020).

       Petitioner’s attorney testified that the law with respect to consecutive sentences was also

unsettled when he advised Petitioner prior to trial. Zavala, No. 2018 IL App (1st) 160720-U, 2018

WL 4760370, at *3. It appears to this court, however, that the law was in fact, settled on this

point in 1982 by the Supreme Court of Illinois in People v. Sangster, 91 Ill. 2d 260, 437 N.E.2d

625, 62 Ill. Dec. 937 (1982). Sangster held that a defendant who is responsible for the actions

of his cohorts under an accountability theory is also liable for the severe bodily injury the cohort

inflicts for purposes of the consecutive sentence statute. 91 Ill. 2d at 265, 437 N.E.2d at 628, 62

Ill. Dec. at 940; see 730 ILCS 5/5-8-4(a)(1) (West 2006) (“The court shall impose consecutive

sentences if one of the offenses for which defendant was convicted was first degree murder or a

Class X [] felony and the defendant inflicted severe bodily injury.”); People v. Causey, 341 Ill. App.

3d 759, 771, 793 N.E.2d 169, 179, 275 Ill. Dec. 689, 699 (1st Dist. 2003). It appears, thus, that

the law was clear that Petitioner faced a mandatory consecutive sentence if convicted at trial.

Causey, 341 Ill. App. 3d at 772-73, 793 N.E.2d at 180, 275 Ill. Dec. at 700 (citing Sangster, 91 Ill.

2d at 265-66, 437 N.E.2d at 628, 62 Ill. Dec. at 940) (“[M]andatory consecutive sentencing applies

even when defendant is convicted on accountability theory.”).

       Erroneous advice by counsel during plea negotiations regarding possible sentences can

constitute deficient performance under Strickland, Brock-Miller v. United States, 887 F.3d 298,

308 (7th Cir. 2020), but if the court were to reach the issue in this case, it would not find that

counsel’s apparent error warrants relief. “Strickland does not guarantee perfect representation,

only a reasonably competent attorney.” Harrington v. Richter, 562 U.S. 86, 110 (2011) (internal

quotation marks and citations omitted). Counsel did advise Petitioner that he faced the possibility
                                                 14
   Case: 1:20-cv-02787 Document #: 31 Filed: 02/09/21 Page 15 of 17 PageID #:741



of consecutive sentences. Zavala, No. 2018 IL App (1st) 160720-U, 2018 WL 4760370, at *4.

The state court finding, which the court must defer to under § 2254(d), is that defense counsel

informed Petitioner that he faced up to 60 years on the murder charge, 30 on the home invasion,

and additional 15-year enhancements for each of the two charges, and that the sentences could

run consecutively. Id. In sum, Petitioner was advised that he faced a possible sentence of up

to 120 years imprisonment, not 20 years, as he claims.            An error on the issue of whether

consecutive sentences were mandatory does not move the court to reject the state court’s

conclusion that defense counsel gave Petitioner appropriate advice.             His performance met

constitutional standards. Harrington, 562 U.S. at 110. Claim One is denied.

        B.      Claim Two: Ineffective Assistance of Postconviction Trial Counsel

        Petitioner contends his postconviction counsel was deficient, but a claim of ineffective

assistance of postconviction counsel claim is not cognizable in a federal habeas corpus

proceeding.    28 U.S.C. § 2254(i) (“The ineffectiveness or incompetence of counsel during

Federal or State collateral post-conviction proceedings shall not be a ground for relief in a

proceeding arising under section 2254.”).

        Petitioner also claims the postconviction proceedings themselves were deficient because

the state court failed to consider his pro se filings during that process. This claim fails for a similar

reason. There is no constitutional right to bring a postconviction petition, so a challenge to the

deficiency of the proceedings requires some other freestanding constitutional violation such as a

due process or equal protection concern. See Flores-Ramirez v. Foster, 811 F.3d 861, 866 (7th

Cir. 2016). Petitioner complains that the state court rejected his efforts to bring pro se filings in

his postconviction process, but Petitioner was represented by counsel in the proceeding.

Petitioner cannot demonstrate a freestanding constitutional claim because there is no

constitutional right to hybrid representation. Hudson v. Uchtman, No. 03 CV 8699, 2008 WL

4223661, at *7 (N.D. Ill. Sept. 9, 2008). Claim Two is denied.
                                                   15
       Case: 1:20-cv-02787 Document #: 31 Filed: 02/09/21 Page 16 of 17 PageID #:742



III.      Petitioner’s Motions for Counsel and Discovery

          Petitioner filed a renewed motion for attorney representation and motion for discovery at

the same time he filed the reply in support of the habeas corpus petition. Counsel is provided in

a habeas corpus proceeding when an evidentiary hearing is needed or if the interests of justice

require. See 18 U.S.C. § 3006A(a)(2)(B); Martel v. Clair, 565 U.S. 648, 659 (2012); Rule 8(c),

Rules Governing Section 2254 Cases. Petitioner notes that he attempted to hire counsel but

was unable to afford the fee. He has been able to represent himself in this case through the filing

of his petition and reply in support, however. The court declines to appoint counsel in this case.

          Nor is discovery necessary or appropriate. The court will order discovery in a § 2254

proceeding only where the petitioner has made “a colorable claim showing that the underlying

facts, if proven, constitute a constitutional violation” and has shown “‘good cause’ for the

discovery.’” Tabb v. Christianson, 855 F.3d 757, 763 (7th Cir. 2018) (quoting Hubanks v. Franks,

392 F.3d 926, 933 (7th Cir. 2004)); see also Rule 6, Rules Governing Section 2254 Cases in the

United States District Courts. Neither of these factors is shown here.

IV.       Certificate of Appealability and Notice of Appeal Rights

          The court declines to issue a certificate of appealability.        Petitioner cannot make a

substantial showing of the denial of a constitutional right; i.e., reasonable jurists would not debate,

much less disagree, with this court’s resolution of Petitioner’s claims. Arredondo v. Huibregtse,

542 F.3d 1155, 1165 (7th Cir. 2008) (citing 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Barefoot v. Estelle, 463 U.S. 880, 893 & n.4 (1983)).

          Petitioner is advised that this is a final decision ending his case in this court. If Petitioner

wishes to appeal, he must file a notice of appeal with this court within 30 days of the entry of

judgment. See FED. R. APP. P. 4(a)(1). Petitioner need not bring a motion to reconsider this

court’s ruling to preserve his appellate rights. If he does seek reconsideration, Petitioner may do

so by filing a motion under Federal Rule of Civil Procedure 59(e) or 60(b). Any Rule 59(e) motion
                                                    16
     Case: 1:20-cv-02787 Document #: 31 Filed: 02/09/21 Page 17 of 17 PageID #:743



must be filed within 28 days of the entry of this judgment. See FED. R. CIV. P. 59(e). The time

to file a motion pursuant to Rule 59(e) cannot be extended. See FED. R. CIV. P. 6(b)(2). A timely

Rule 59(e) motion suspends the deadline for filing an appeal until the Rule 59(e) motion is ruled

upon.    See FED. R. APP. P. 4(a)(4)(A)(iv).      Any Rule 60(b) motion must be filed within a

reasonable time and, if seeking relief under Rule 60(b)(1), (2), or (3), must be filed no more than

one year after entry of the judgment or order. See FED. R. CIV. P. 60(c)(1). The time to file a

Rule 60(b) motion cannot be extended. See FED. R. CIV. P. 6(b)(2). A Rule 60(b) motion

suspends the deadline for filing an appeal until the Rule 60(b) motion is ruled upon only if the

motion is filed within 28 days of the entry of judgment. See FED. R. APP. P. 4(a)(4)(A)(vi).

V.      Conclusion

        Petitioner’s habeas corpus petition [1] is denied, as are his motions for appointment of

counsel [28] and for discovery [29]. Any other pending motions are denied as moot. The court

declines to issue a certificate of appealability. The Clerk is instructed to enter a judgment in favor

of Respondent and against Petitioner. Civil case terminated.

                                                      ENTERED:



Dated: February 9, 2021                               __________________________________
                                                      REBECCA R. PALLMEYER
                                                      United States District Chief Judge




                                                 17
